The appellee's counsel, upon motion for rehearing, objects to the suggestion of the court in its statement of the case, that no one was injured in the passenger cars. There is no direct evidence upon that point in the record, but the petition of appellee filed in the court below does not claim that any injury was done to the train, further than the allegation that "the said engine was derailed," etc. The witness Johnson, in detailing the injury, said: "When the engine reached the switch, its wheels ran in between the tongues and the stock rails and dropped on the crossties, and after going about her own length and that of three and a half coaches, she turned over on her right side, and the train pushed her about eight feet more. * * * After the engine turned over and was sliding along on her side, the cab was torn off, her surface plug torn out of the side of the boiler, the throttle to the air pump broken, the throttle to the injector broken off, and the washout plug knocked out of the leg of the firebox, from all of which hot *Page 215 
water and steam escaped. The plaintiff, John Boyd, was horribly scalded," etc. The appellee testified: "The engine upset on her right side, the surface cock blew out, and I was scalded," etc. Ed Lockett testified: "I was at the wreck about three minutes after it occurred. I examined, but failed to find any cause whythe engine left the track." Several other witnesses testified as to the injury to the engine, but there was no injury shown to any of the balance of the train by any evidence. E.T. Demsey testified: "It is considered to be more dangerous to ride on an engine than it is to ride in the passenger coaches."
The vigorous controversy raised between counsel for appellant and appellee upon motion for rehearing as to whether any one was actually injured in the passenger coaches, we consider immaterial; but at the suggestion of appellee, we cheerfully correct the statement of the case, and say that the record does not show whether any person was or was not injured in the passenger coaches. But this does not in any manner change our views of the law as expressed in the opinion, "that if plaintiff was a passenger, and upon the engine was a more dangerous place to ride than in the coaches provided for passengers, and the plaintiff knew that fact, or by the use of ordinary care and diligence might have known it, and he voluntarily took the more dangerous place on the engine in order to gain information to secure his own promotion, he thereby assumed the risk of the increased danger by reason of such position, and if this was the cause of the injury he can not recover."
We have carefully examined the different grounds of the motion and the authorities presented in the able and exhaustive brief and argument for appellee, and have not found anything to change our views of the law as heretofore expressed.
The motion for rehearing is overruled.
Motion overruled.